UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1546



GARY J. WINTON,

                                              Plaintiff - Appellant,

          versus


AM-PRO PROTECTIVE AGENCY, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-96-1119-A)


Submitted:   November 20, 1997            Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary J. Winton, Appellant Pro Se.      Lance A. Mueller, AM-PRO
PROTECTIVE AGENCY, INC., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders granting summary

judgment to Defendant in this action alleging employment discrim-

ination and denying Appellant's motion for reconsideration. We have

reviewed the record and the district court's opinions and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Winton v. Am-Pro Protective Agy., No. CA-96-1119-A
(E.D. Va. Mar. 18, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2